ON MOTION FOR REHEARING

In its motion for rehearing, Bradley Motors advances a credible policy argument, contending that our original opinion “will require trial judges to engage in the lengthy, expensive and inefficient exercise of a post-default jury trial on the issue of unliquidated damages.” While Bradley Motors’ policy argument has merit, we cannot accept its offer to hold that Rule 220 takes precedence over Rule 243. Unlike Rule 220, which speaks to the general right to jury trials, Rule 243 speaks specifically to jury trials in cases involving unliquidated damages. Under the rules of statutory interpretation, when a conflict occurs, the specific rule, 243, must take precedence over the general rule, 220.
Bradley Motors’ policy argument should be addressed to the Supreme Court, which possesses rule-making and policy-making authority that we do not.
Appellant’s motion for rehearing is overruled.